{¶ 36} I agree with the majority's disposition of this appeal on the basis that negligent infliction of emotional distress is not an insured event under the policy. I disagree that the subject policy's exclusion for bodily injury or property damage arising from sexual molestation would exclude coverage for Dale Porchervina's parents, if the complaint alleged actionable negligence against them for their son's intentional act. Unless and until the Supreme Court of Ohio decides differently, see, e.g., Safeco Ins. Co. of Am., 117 Ohio St.3d 1456, supra, I believe that each insured under a liability policy is entitled to have his or her coverage analyzed separately, and that an "exclusion for intentional acts of physical abuse and bodily injury does not apply to innocent negligent insureds." Havel, supra, at ¶ 39; see, also, Safeco Ins. Co.of Am. v. Fed Ins. Co., 1st Dist. No. C-070074, 2007-Ohio-7068.
 {¶ 37} Consequently, I concur. *Page 1